     Case 4:20-cv-00182-WTM-CLR Document 4 Filed 11/23/20 Page 1 of 1



              IN THE XJNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


STEVEN CHARLES SETTER,


      Plaintiff,

V.                                            CASE NO. CV420-182


CHATHAM   COUNTY    DETENTION
CENTER and LT. BLANTON,

      Defendants,




                                     ORDER


     Before   the    Court   is      the   Magistrate   Judge's   Report   and

Recommendation (Doc. 3), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result,

Plaintiff's    complaint        is    DISMISSED    WITHOUT   PREJUDICE     and

Plaintiff's Motion for Leave to Proceed In Forma Pauperis (Doc. 2)

is DENIED. The Clerk of Court is DIRECTED to close this case.
                             /IV
     SO ORDERED this                 day of November 2020.



                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN   DISTRICT OF GEORGIA
